UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2389


CASEY L. JONES, a/k/a Stephanie Hess; TODD MAURICE HESS,

                     Plaintiffs - Appellants,

              v.

EDDIE CATHEY, in his individual capacity and capacity as Sheriff of Union
County, North Carolina; UNION COUNTY SHERIFF’S OFFICE; STEPHEN
EASON, in his individual capacity and capacity as an employee of the Union
County Sheriff’s Office; MENDEL MILES, in his individual capacity and capacity
as an employee of the Union County Sheriff’s Office; JOHN JULIAN ALDRIDGE,
in his individual capacity and capacity as an employee of the Union County Sheriff’s
Office; JOHN DOES, 1-4, whose true names are unknown, in their individual
capacities and capacities as employees of the Union County Sheriff’s Office; TREY
ROBINSON, in his individual capacity and capacity as District Attorney of Union
County, North Carolina; DISTRICT ATTORNEY’S OFFICE OF UNION
COUNTY, NORTH CAROLINA; KERRI FREDHEIM, in her individual capacity
and capacity as Assistant District Attorney of Union County, North Carolina,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Kenneth D. Bell, District Judge. (3:18-cv-00509-KDB-DCK)


Submitted: June 2, 2021                                           Decided: July 29, 2021


Before WILKINSON, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Casey L. Jones, Todd Maurice Hess, Appellants Pro Se. Steven Andrew Brader, Raleigh,
North Carolina, Patrick Houghton Flanagan, CRANFILL SUMNER, LLP, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Casey Lee Jones and Todd Maurice Hess appeal the district court’s order accepting

the recommendation of the magistrate judge and dismissing their civil complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm. Jones v. Cathey,

No. 3:18-cv-00509-KDB-DCK (W.D.N.C. Nov. 4, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3